DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-8, 10, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by ISHITSUKI (JP 2018105834 A).
Regarding claim 1:  ISHITSUKI discloses a cleaning apparatus comprising: a scrubbing member (10); and 
a strain sensor (20) configured to interface with the scrubbing member (brush, 103); Par [0021], wherein the strain sensor is further configured to measure a resistance; Par [0017-0024] encountered by the scrubbing member as the scrubbing member moves along a surface (100) being cleaned, wherein the strain sensor is configured to generate a strain signal indicative of the resistance; par [0030-0031, 0040].
Regarding claim 6:  ISHITSUKI discloses a friction sensor (resistance of the floor surface, 20) configured to measure a friction condition of a surface upon which the scrubbing member moves [0030, 0038].
Regarding claim 7:  ISHITSUKI discloses a friction sensor (resistance of the floor surface, 20) configured to generate a condition signal indicative of a friction condition measured by the friction sensor [0030, 0038].
Regarding claim 8:  ISHITSUKI discloses a communication device (30) configured to communicate with at least one of the strain sensor or a friction sensor [0036].
Regarding claim 10:  ISHITSUKI discloses a processor (30) in communication with the cleaning apparatus, wherein the processor is configured to determine whether a parameter of a surface is within a predetermined range based upon a condition signal [0038-0042].
Regarding claim 18:  See claim 1 above.
Regarding claim 20:  See claim 7 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ISHITSUKI (JP 2018-105834A) in view of Wold et al. (US 2014/0278252).
Regarding claim 2:  ISHITSUKI does not disclose a tracking device.  Wold discloses a floor cleaning machine (50) comprising configured to emit to a remote receiver (40) a location signal of the cleaning apparatus [0020-0022].  It would have been obvious before the effective filing date to utilize a tracking device as taught by Wold in a device disclosed by ISHITSUKI to conveniently know the location of the cleaning device as well as the status or progress of the cleaning operation.
Regarding claim 3:  Wold discloses a tracking device configured to wirelessly emit to a remote receiver a location signal of the cleaning apparatus [0020-0022].
Regarding claim 4:  Wold discloses a tracking device configured to for determining a location of the cleaning apparatus [0020-0022].
Regarding claim 5:  Wold disclose a tracking device configured to generate a Bluetooth radio wave [0022]; which operate at the frequency of 2.4GHZ.
Regarding claim 9:  Wold discloses a communication device configured to communicate a condition signal to a remote receiver [0020-0022].
Regarding claim 13:  Wold discloses a tracking unit configured to interface with the tracking device [0020-0022].


Claims 11, 12, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ISHITSUKI (JP 2018-105834A) in view of Knutson et al. (US 2017/0049288).
Regarding claim 11:  ISHITSUKI does not disclose a tracking device configured to determine whether a predetermined cleaning operation was performed by the cleaning apparatus within a specified time schedule based upon a determined location of the cleaning apparatus over time.  
Knutson discloses a tracking device (navigation system) configured to determine whether a predetermined cleaning operation was performed by the cleaning apparatus within a specified time schedule based upon a determined location of the cleaning apparatus over time [0036, 0037, 0043, 0071].  It would have been obvious before the effective date of the claimed invention to determine a spot that needs recleaning as taught by Knutson in a system as disclosed by ISHITSUKI to effectively ensure that the intended cleaning surface is cleaned.
Regarding claim 12:  Knutson discloses a tracking device configured to transmit an alert message in response to a predetermined cleaning operation not being performed by the cleaning apparatus within a specified time schedule based upon a determined location of the cleaning apparatus over time [0036, 0037, 0043, 0071].  
Regarding claim 14:  Knutson discloses a tracking unit configured to interface with the tracking device, wherein the tracking unit is configured to detect when the cleaning apparatus is in a detection area [0027].
Regarding claim 16:  Knutson discloses an acceleration sensor for sensing the acceleration or speed [0051]; thus, acceleration and speed data is obviously associated with motion.
	Regarding claim 17:  Knutson discloses an accelerometer [0051].
	Regarding claim 19:  See claim 11 above.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ISHITSUKI (JP 2018-105834A) in view of Esenwein et al. (WO2017215996 A1).
Regarding claim 15:   ISHITSUKI does not disclose a user identification device.  Esenwein discloses a machine tool configured to transmit an identification signal configured to identify which one of a plurality of operators is associated with the user identification device (~paragraph 10).  It would have been obvious before the effective filing date of the claimed invention to identify the operator as taught by Esenwein in a system as disclosed by ISHITSUKI to safely operate the machine in which only authorized operator is able to operate the machine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Briscoe (WO9708984) discloses a brush pressure system.
-Knutson et al. (US 2017/0049287) discloses a water trailing detection system.
-Brain et al. (US 9,936,848) discloses a floor cleaning apparatus and touchless, recycling mopping system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        10/18/22